Opinion by
Mr. Justice Mestrezat,
This was a bill filed by certain taxpayers of the city of Pittsburg, Allegheny county, to restrain the defendants, the county commissioners, from printing the names of candidates for mayor of the city on the ballots for the primary election to be held on September. 30, 1911, on the ground that no election was to be held for the office of mayor of the city of Pittsburg in November, 1911. The court below sustained the plaintiff’s contention, and granted the injunction prayed for. The defendants have taken this appeal. If there is no election to be held in November of this year for mayor of the city of Pittsburg, it necessarily follows that no nomination for the office *215should be made at the primary election, and that the learned court below was right in restraining the county commissioners from printing the names of candidates for the office on ballots to be voted at the election in September, 1911.
The present mayor of the city of Pittsburg was elected at the February election in 1909 for a term of three years expiring in April, 1912. Under the constitution and laws in force at the time of his election, his successor would be elected in February, 1912, and his term of office would begin in the following April. But in November, 1909, certain amendments to the constitution of the commonwealth were adopted, by one of which the February election was abolished, and it was provided that all municipal elections should take place in November of the odd-numbered years, thereby requiring such elections to be held every two years. To avoid the confusion and inconvenience necessarily arising from the changes made by the amendments, and especially in the case of officers elected for an odd number of years, a schedule to the amendments was adopted to carry them into effect: The schedule provides, inter alia, as follows:
“In the case of officers elected by the people, all terms of office fixed by act of assembly at an odd number of years shall each be lengthened one year, but the legislature may change the length of the term, provided the terms for which such officers are elected shall always be for an even number of years.
“The above extension of official terms shall not affect officers elected at the general election of 1908; nor any city, ward, borough, township or election division officers, whose terms of office, under existing law, end in the year 1910.”
It is also directed in the schedule that after 1910 and until the legislature shall otherwise provide, all terms of city, ward, borough, township, and election division officers shall begin on the first Monday of December in odd-numbered years; that such officers holding office at the date *216of the approval of the amendments whose terms might end in 1911, shall continue to hold their offices until the first Monday of December of that year.
Do the provisions of the schedule extend the term of the present mayor of the city of Pittsburg, thereby preventing an election of his successor at the November election of this year? We are all of the opinion that such is the effect of the schedule to the amendments adopted in 1909. The contention of the defendants is that the schedule acts prospectively and does not apply to the terms of officers who were in office at the date of the adoption of the amendments. But this view entirely overlooks the purpose of the schedule to the constitution, which is to bridge the chasm between the old and the new systems of government, and to eliminate any conflicts between the two systems. The changes made by the amendments of 1909 in the terms of some of the officers and in the dates of holding the elections necessarily resulted in overlapping and conflict in the terms of certain officers, and to remedy that condition the schedule was adopted. It must necessarily apply to present conditions, to officers in office at the time of the adoption of the amendments, or it would entirely fail of its purpose. There could be no occasion to apply it after the new system created by the amendments had gone into effect, and officers had been elected and taken their offices pursuant to its provisions. The chasm is then spanned, the new system is in complete operation, and the schedule has served its only purpose which is always temporary.
The language of the schedule removes any doubt that it was intended to apply_to officers in office at the date of its adoption. The first paragraph provides, it will be observed, that “in the case of officers elected by the people, all terms of office fixed by act of assembly at an odd number of years shall each be lengthened one year. . . .'' Language could not be clearer or more comprehensive. The terms of all elective officers fixed at an odd number of years were extended one year. Does that refer only to the *217terms of officers to be thereafter elected, as contended by the defendants, or does it apply to the terms of existing officers as well as future officers, so as to harmonize the two systems and prevent vacancies and other inconveniences? If there is any doubt as to the correct solution of the question, it is settled by the provisions of the second paragraph of the schedule above quoted. The first paragraph having extended the terms of all officers elected for an odd number of years, it is then provided that “the above extension of official terms shall not affect officers elected at the general election of 1908; nor any city, . . . . officers, whose terms of office, under existing law, end in the year 1910.” If the provision extending the term did not apply to officers then in commission, why follow it immediately with the clause providing that it should not apply to certain officers theretofore elected at the general and municipal elections and at that time in office? There was no necessity for this exception to the general provision extending the terms of officers if it was only intended to be prospective in its operation. It is against the established rules of construction to hold that the exception is meaningless, and it cannot be so construed in the absence of some compelling reason which does not appear. There is no ground for the contention that it was introduced into the schedule ex cautela. Again, if we hold that the provision for the extension of the terms of officers does not apply to officers in office at the date of the approval of the amendments, the schedule makes no provision whatever for officers elected in 1909. If this was clear from the language of the instrument, it would be our duty to so construe it regardless of results. It is our duty to interpret, not to make the constitution. But here, the language employed in the schedule, interpreted by the established rules' of construction, leaves no doubt that the framers of the instrument intended the provision in question to apply to the terms of existing officers. That interpretation of the schedule makes it accomplish a purpose manifestly necessary to the har*218monious and effective working of the old and new systems of government.
We regret that the necessity for a speedy decision and a pressure of other official duties prevent a more elaborate discussion of the important question before us. We entertain no doubt as to the correctness of our conclusion, and what has been briefly said disposes of the controlling question in the case. The other questions discussed by the counsel in their briefs may be decided when raised on the record of a case requiring their decision.
The decree of the court below is affirmed.